DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.
 
Status
	Applicant’s reply dated 14 October 2022 to the previous Office action dated 14 July 2022 is acknowledged.  Pursuant to amendments therein, claims 1-5, 7-11, and 14-27 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	An additional rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Examples 1-5, does not reasonably provide enablement for any other structure.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention. Factors to be considered in determining whether any necessary experimentation is "undue" include, but are not limited to: a) the nature of the invention; b) the breath of the claims; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731,737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention:
The present invention as claimed is directed to a soluble fibrous structure consisting of a plurality of multi-row capillary die-spun meltblown soluble filaments and one or more active agents, wherein the plurality of multi-row capillary die-spun meltblown soluble filaments comprise at least 20 wt% to less than 50 wt% of polyvinyl alcohol, and from greater than 50 wt% to 80 wt% of one or more of the active agents present within the plurality of multi-row capillary die-spun meltblown soluble filaments that are releasable from the plurality of multi-row capillary die-spun meltblown soluble filaments upon dissolution of the soluble fibrous structure, wherein at least one of the active agents present within the plurality of multi-row capillary die-spun meltblown soluble filaments comprises an anionic surfactant and wherein the plurality of multi-row capillary die-spun meltblown soluble filaments are collected and inter-entangled on a collection device with the aid of a vacuum such that the soluble fibrous structure formed comprises a microstructure in the soluble fibrous structure such that the soluble fibrous structure exhibits a combination of capillary pressure, porosity, and permeability that results in the soluble fibrous structure exhibiting the properties a through f specified in claim 1 wherein the one or more active agents are selected from the group consisting of fabric care active agents, dishwashing active agents, carpet care active agents, surface care active agents, air care active agents, and mixtures thereof.
The nature of the invention is such that the claimed structure must be formed in such a manner and using such constituents that the structure and/or elements thereof exhibit such claimed properties.
The breadth of the claims:
The instant claims broadly encompass all the claimed structures that exhibit such claimed properties.  With respect to the constituents of the structure, the claims merely specify that the structure comprise polyvinyl alcohol in a broad concentration range and one or more active agents selected from very broad genus groups in a broad concentration range, and thus the structure is open-ended with respect to different polyvinyl alcohol molecular weights and combinations of different molecular weights thereof, and any active agents wherein such active agents include a plethora of chemicals such as surfactants and additives (instant specification page 21 lines 9-24).  With respect to the formation of the structure, the claims specify that the structure is spun meltbown via multi-row capillary die.
The state of the prior art:
The prior art of Glenn, JR. et al. (US 2012/0021026 A1; published 26 January 2012; of record) discloses the structure specified in the claims as discussed in previous Office actions other than the multi-row capillary die used to form the fibrous structure, and does not disclose the claimed properties.  Applicant argues that the claimed multi-row capillary die-spun meltblown soluble fibrous elements have microstructure extremely different from a fibrous structure produced by a single orifice fluid film fibrillation nozzle system as in Glenn, JR, et al. (remarks pages 7-8 filed 03 March 2021).  Previously in the prosecution of this application, a scope of enablement rejection was withdrawn when the element-forming material was specified as comprising polyvinyl alcohol (see interview summary dated 19 July 2019 and Office action dated 01 November 2019) as the examiner was under the impression that such structures comprising polyvinyl alcohol necessarily exhibited such claimed properties, and thus the structures disclosed by Glenn, JR, et al. would have necessarily exhibited such claimed properties, but it is now apparent based on applicant’s arguments and the state of the prior art that merely comprising polyvinyl alcohol is not sufficient for such structures to exhibit such claimed properties.  Thus, the state of the prior art is such that undue experimentation would have been necessary for a skilled artisan to determine how to make structures such that they exhibit the claimed properties, with the exception of Examples 1-5.
The level of predictability in the art:
The chemical arts are unpredictable, and the structures of Glenn, JR, et al., which are similar to the claimed structure but which fail to exhibit the claimed properties per applicant’s arguments noted above, indicate that this art is not predictable.  Applicant acknowledges that the selection of appropriate combinations of fibrous element-forming compositions and fibrous structure making processes unexpectedly yields the claimed properties (instant specification page 2 line 30 to page 3 line 18), indicating that the art is unpredictable.  For example, applicant acknowledges that, with respect to the claimed properties a through f, Initial Water Propagation Rate is influenced by spacing between fibrous elements such as pore size, density between fibrous elements such as porosity, size or effective diameter of fibrous elements, surface energy of fibrous elements, surface texture of fibrous elements, and solid additives residing in the spacing and/or pores between fibrous elements (instant specification page 3 lines 20-26); and Viscosity is influenced by polymer molecular weight, inclusion of weak surfactants, polymer blending, adjusting component levels such as plasticizer, and a host of other formulation approaches (instant specification page 5 lines 18-21); and the combination of all such factors/influences with respect to the claimed properties results in high unpredictability in the art.  Such unpredictability in the art supports the conclusion that undue experimentation would have been necessary for a skilled artisan to determine how to make structures such that they exhibit the claimed properties, with the exception of Examples 1-5.
The amount of direction provided by the inventor:
Applicant indicates that microstructures provide for the claimed properties, but the specification does not provide any specific direction about what particular microstructures are required or specifically what combinations of components and methods of making provide for such microstructures, with the exception of Examples 1-5.
The existence of working examples:
 There are five examples provided that exhibit the claimed properties, but there are no obvious commonalities/patterns among such examples that would explain such properties, and the comparative examples have similar components yet do not exhibit the claimed properties, and thus it is not clear from such examples what specific components and/or methods are needed to provide for such claimed properties in any non-exemplified fibrous structure.  Although Examples 1-2 and 4-5 include polyvinyl alcohol, the closest prior art includes polyvinyl alcohol as well as discussed above, yet such prior art does not exhibit the claimed properties.  Such lack of obvious commonalities/patterns among the working examples, and lack of direction by applicant as to which particular combinations of components/constituents and methods of making provide for the claimed properties as discussed above, supports the conclusion that undue experimentation would have been necessary for a skilled artisan to determine how to make structures such that they exhibit the claimed properties, with the exception of Examples 1-5.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Undue experimentation would have been needed to discover and test each structure having the claimed structural components in order to determine whether each structure exhibits the claimed properties, based on the nature of the invention, the breadth of the claims, the state of the prior art, the unpredictability of the art, the lack of direction provided by the applicant, and the lack of obvious commonalities/patterns among the working examples, as discussed above.
In conclusion, the specification does not provide sufficient guidance as to how one skilled in the art would have gone about forming fibrous structures that exhibit the claimed properties, other than the 5 examples provided in the specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 fails to further limit the subject matter of claim 1 upon which it depends in that it merely recites that the filaments comprise one or more filaments, but claim 1 already recites such filaments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are enabled (remarks page 7).  In response, such bare assertion of enablement fails to point out how the amended claims are enabled, or how the enablement rejection is improper, and thus applicant’s assertion is not persuasive.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617